Citation Nr: 1448112	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  10-42 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for multilevel L5 degenerative joint disease, discogenic disease from L3 to S1, lumbar myositis, lumbar strain, and lumbar spondylosis.

2.  Entitlement to a rating in excess of 10 percent for left leg venous insufficiency.

3.   Entitlement to a rating in excess of 20 percent for right upper extremity radiculopathy.

4.  Entitlement to a rating in excess of 30 percent for left upper extremity radiculopathy.

5.  Entitlement to a rating in excess of 20 percent for left lower extremity radiculopathy.  


REPRESENTATION

Veteran is represented by: 	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Caroline Banister, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1981 to May 1981, from January 2002 to October 2002, and from February 2003 to October 2004.  These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The issue of whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a psychiatric disability, to include depression, was raised by the record during a May 2013 hearing before the Board, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2014).



REMAND

In April 2009, the Veteran filed claims of entitlement to a rating in excess of 10 percent for his service-connected left leg venous insufficiency and a rating in excess of 40 percent for his service-connected multilevel L5 degenerative joint disease, discogenic disease from L3 to S1, lumbar myositis, lumbar strain, and lumbar spondylosis.  After these claims were denied in a July 2009 rating decision, the Veteran perfected an appeal. 

In June 2009, the Veteran was provided a VA examination to evaluate the severity of his service-connected left leg venous insufficiency and multilevel L5 degenerative joint disease, discogenic disease from L3 to S1, lumbar myositis, lumbar strain, and lumbar spondylosis.  The Veteran's spine was evaluated again during an April 2011 VA examination.  In an April 2013 appellate brief, the Veteran's representative asserted that both of the Veteran's service-connected disabilities at issue have worsened since the VA examinations.  Given that the Veteran's most recent examinations were conducted in June 2009 (with respect to left leg venous insufficiency) and April 2011 (with respect to the Veteran's service-connected multilevel L5 degenerative joint disease, discogenic disease from L3 to S1, lumbar myositis, lumbar strain, and lumbar spondylosis), and there is an indication that the disabilities may have increased in severity since these examinations, the Board finds that a remand is necessary to provide the Veteran with new examinations in order to assess the current severity of his service-connected left leg venous insufficiency and multilevel L5 degenerative joint disease, discogenic disease from L3 to S1, lumbar myositis, lumbar strain, and lumbar spondylosis.  See Green v. Derwinski, 1, Vet. App. 212, 124 (1991) (holding that VA's statutory duty to assist includes a thorough and contemporaneous medical examination).   

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  Regardless of the Veteran's response, the RO must obtain the Veteran's VA treatment records relevant to the service-connected disabilities at issue herein dated in or after August 2010.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The Veteran must be afforded an appropriate examination to determine the current severity of his service-connected left leg venous insufficiency.  The Veteran's claims file and all electronic records must be made available to the examiner, and the examiner must indicate that these records have been reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any testing that is deemed necessary for an accurate assessment must be conducted.  The examiner must specifically state whether there is evidence of persistent edema, incompletely relieved by elevation of the extremity, with or without beginning stasis pigmentation or eczema; or persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration; or persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration; or massive broad-like edema with constant pain at rest.  

3.  The Veteran must be afforded an appropriate examination to determine the current severity of his service-connected degenerative joint disease, discogenic disease from L3 to S1, lumbar myositis, lumbar strain, and lumbar spondylosis.  The Veteran's claims file and all electronic records must be made available to the examiner, and the examiner must indicate that these records have been reviewed.  All pertinent symptomatology and findings must be reported in detail. Any testing that is deemed necessary for an accurate assessment must be conducted. 

The examiner must conduct full range of motion studies on the service-connected multilevel L5 degenerative joint disease, discogenic disease from L3 to S1, lumbar myositis, lumbar strain, and lumbar spondylosis.  The examiner must first record the range of motion of the lumbar spine on clinical evaluation, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.  The VA examiner must specifically state whether there is any favorable or unfavorable ankylosis in the lumbar spine.  Then, after reviewing the Veteran's complaints and medical history, the examiner must provide an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to the service-connected multilevel L5 degenerative joint disease, discogenic disease from L3 to S1, lumbar myositis, lumbar strain, and lumbar spondylosis.  It must also be determined whether there is weakened movement, excess fatigability, or incoordination attributable to the service-connected degenerative joint disease, discogenic disease from L3 to S1, lumbar myositis, lumbar strain, and lumbar spondylosis, expressed in terms of the degree of additional range of motion loss.  

Separate ratings have been assigned for bilateral upper extremity radiculopathy and left lower extremity radiculopathy.  The examiner must report all associated neurological complaints and findings attributable to the Veteran's service-connected degenerative joint disease, discogenic disease from L3 to S1, lumbar myositis, lumbar strain, and lumbar spondylosis.  The examiner must also specifically state whether any neurologic manifestation found, to include the bilateral upper extremity radiculopathy and left lower extremity radiculopathy results in complete or incomplete paralysis of any nerve.  The specific nerves involved must be identified.  If incomplete paralysis is found, the examiner must state whether the incomplete paralysis is best characterized as mild, moderate, or severe; with the provision that wholly sensory involvement should be characterized as mild, or at most, moderate.

Additionally, the examiner must also note whether the Veteran has any associated intervertebral disc syndrome. If so, the examiner must state whether the Veteran experiences incapacitating episodes that required bed rest prescribed by a physician and the frequency and total duration of such episodes over the course of the past 12 months. 

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

4.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address. Documentation must also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.
 
5.  After the development requested has been completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the issues of entitlement to a rating in excess of 10 percent for a left leg venous insufficiency and entitlement to a rating in excess of 40 percent for multilevel L5 degenerative joint disease, discogenic disease from L3 to S1, lumbar myositis, lumbar strain, and lumbar spondylosis must be readjudicated.  If the benefits sought on appeal remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

